Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-8, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. ( US Patent Application Publication 2018/0063865)
Regarding Claims 1 and 14 Islam et al. discloses a mobile  device/ method for use in a mobile telecommunications system, the mobile  device comprising a a transceiver, and processing circuitry configured to( see [0066] FIG. 9A illustrates an embodiment method 900 for signaling low latency traffic, as may be performed by a base station or eNB): 
Control the transceiver to transmit, first data to a first mobile device, by transmitting first control information in a first time period in a first control channel of a transmission frame, the first control information identifying first allocated resources for transmitting the first data in a second time period after the first time period( see [0066] step 910, where the base station schedules a first transmission of first data to a first UE on first resources. See also fig. 4, minslot 404 contains mini slot control channel in a first time period slots 1-2) ;  

 in a case that the processing circuitry identifies that the second data is to be transmitted: control the transceiver to, transmit, the second data in second resources, comprising  a set of re-allocated resources selected from the first allocated resources, the second data being transmitted in a selected time period within the second time period in the transmission frame; and  (see fig. 9A, see [0066] step 920, where the base station transmits second data to a second UE on at least a portion of the first resources);  
control the transceiver to transmit, second control information in a second channel of the transmission frame, the second control information notifying the first mobile device of a transmission of data other than the first data in the set of re-allocated resources originally allocated for transmission of the first data (see [0066] Subsequently, the method 900 proceeds to step 930, where the base station signals to the first UE that the first transmission scheduled on the first resources is modified.  The signaling may indicate the presence of the second data on the first resources. see also fig. 4,  a second  mini slot 404 on slot 2-3 with a second mini slot control , see [0051] transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant TB.). 
Regarding Claim 2 Islam et al. discloses everything as applied above (see claim 1). 

 Regarding Claim 3 Islam et al. discloses everything as applied above (see claim 1). 
wherein the second control information notifies the first mobile device that the transmissions for the first data in the set of re-allocated resources have been replaced by transmissions for other data(see fig. 5A, section 506 indicator sequence, see[0054] An indicator sequence 506 may identify time and frequency resources reserved for mini-slot signaling.  Here it implies that indication signaling may provide information about which of the configured time-frequency resources are actually used for low latency data transmission. )
 Regarding Claim 4 Islam et al. discloses everything as applied above (see claim 1). 
wherein the second control information notifies the first mobile device  unit that the set of re-allocated resources have been allocated to another data transmission and that a transmission rate for the transmission of the first data has been adapted for transmitting at least part of the first data in the second time period to accommodate for loss of the set of re-allocated resources’ (see [0055], the control information is given and 
 Regarding Claims 5 Islam et al. discloses everything as applied above (see claim 4). 
decoding by the first mobile device, the transmission of the first data in the remaining allocated resources, the remaining allocated resources being the first allocated resources which are not also comprised in the set of re-allocated resources, wherein the decoding comprises:
 using a first transmission rate for the transmission of the first data up to a certain time on or before the start of the selected time period (see [0036]   a base station may schedule a first transmission of first data (e.g. latency tolerant data) to a first UE on first resources, and transmit second data (e.g. low latency data) to a second UE on a portion of the first resources.  )  and 
	using a second transmission rate for the transmission of the first data after the certain time until the end of the second time period (see [0056] resources are reallocated at different transmission rates. A single bit indication may be used to indicate the presence or absence of URLLC (ultra-reliable low latency communication), or the presence or absence of a threshold amount of URLLC, either for the entire latency tolerant TB or in an individual portion of the latency tolerant TB.  FIG. 5B 
Regarding Claim 6 Islam et al. discloses everything as applied above (see claim 1). 
wherein the first mobile device is a first mobile communications device and the second mobile unit is a second mobile communications terminal ( see fig. 1, see [0032] the mobile devices 120 and 140 to the base station 110 and vice-versa.  Data carried over the uplink/downlink connections may include data communicated between the mobile devices 120 and 140, as well as data communicated to/from a remote-end (not shown) by way of the backhaul network 130.  As used herein, the term "base station" refers to any component (or collection of components) configured to provide wireless access to a network, such as an enhanced Node B (eNB), gNodeB (gNB), a macro-cell, a femtocell, a Wi-Fi access point (AP), or other wirelessly enabled devices.). 
 Regarding Claim 7 Islam et al. discloses everything as applied above (see claim 1). 
wherein the first mobile device is a first base station and the second mobile device is also the first base station (see [0032] the term "base station" refers to any 
 Regarding Claim 8 Islam et al. discloses everything as applied above (see claim 1). 
wherein: the first control information identifies third allocated resources for transmitting third data in the second time period,  the second resources comprises a further set of re-allocated resources selected from the third allocated resources,  and the second control information notifies a third mobile device of the transmission of data other than the third data in the further set of re-allocated resources originally allocated to the transmission of the third data( see fig. 11, see [0084] s shown in FIG. 11, a configuration indication is transmitted from a gNodeB (gNB)/eNB to a latency tolerant UE such as an eMBB UE in step 1101, e.g., prompting the eMBB UE to turn on or activate a monitoring function to monitor for pre-emption indicators that may indicate the presence of second data (e.g. low latency traffic) on resources identified in DL scheduling grants for the eMBB UE.  ) . 
Regarding claims 12 and 16 Islam et al. discloses a mobile device /method for use in a mobile telecommunications system, the mobile device comprising a transceiver, and processing circuitry configured to (see fig. 11, see [0084] FIG. 11, a configuration indication is transmitted from a gNodeB (gNB)/eNB to a latency tolerant UE such as an eMBB UE in step 1101,):
control the transceiver to receive, first control information in a first time period in a first control channel of a transmission frame, the first control information 
control the transceiver to receive, one or more signals transmitted in some of or all the first allocated resources( see fig. 11, see [0084] The eMBB UE may monitor for pre-emption indicators during the scheduling interval T1 as shown in step 1104.) ;  
control the transceiver receive, second control information in a second control channel of the transmission frame, the second control information notifying the mobile device of the transmission of data other than the first data in a set of re-allocated resources that is part of the first allocated resources originally allocated for transmission of the  first data( see [0084] At step 1105, the gNB may transmit a DL scheduling grant to a low latency UE such as a URLLC UE, and at step 1106, the gNB may transmit second DL data (e.g., low latency data) to the URLLC UE. . see also fig. 4,  a second  mini slot 404 on slot 2-3 with a second mini slot control , see [0051] transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant TB.);  and 
control the transceiver to perform, based on the second control information, interference cancellation for the signals transmitted in the set of re-allocated resources identified in the second control information to recover the signals transmitted for the first data in the set of re-allocated resources( see [0084] At step 1107, a pre-emption indicator may be transmitted by the gNB to the eMBB UE to indicate the presence of  . 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Ji et al. (US Patent Application Publication 2015/0334685).

Regarding Claims 9 and 15 Islam et al. discloses a mobile device /method for use in a mobile telecommunications system, the mobile device comprising a transceiver , and processing circuitry configured to (see fig. 9B, see [0067] method 940 for signaling low latency traffic, as may be performed by a first UE.): 
Control the transceiver to  receive, first control information in a first time period in a first control channel of a transmission frame , the first control information identifying first allocated resources for receiving first data by the mobile device in a second time period after the first time period (see [0067] As shown, the method 940 
Control the transceiver to receive, one or more signals transmitted in some of or all the first allocated resources (see [0067] allocated resources are used);  
Control the transceiver to receive, second control information in a second control of the transmission frame , the second control information notifying the mobile device of a transmission of data other than the first data in a set of re-allocated resources that is part of the first allocated resources originally allocated to the transmission of the first data (see [0067] Thereafter, the method 940 proceeds to step 960, where the first UE receives a signal indicating that the first transmission scheduled on the first resources is modified.); and 
 Islam et al. failed to specifically point out ignore the signals transmitted in the set of re-allocated resources identified in the second control information as claimed.
However Ji et al. teaches ignore the signals transmitted in the set of re-allocated resources identified in the second control information (see claim 2, processing the first user data, while ignoring a portion of the first user data as indicated by the received 
control information. )
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Islam et al. invention with Ji et al. invention because Ji et al. invention utilizes an algorithm for synchronous 
Regarding Claim 10 Islam et al. in view of Ji et al. discloses everything as applied above (see claim 9). 
Islam et al. fail to specifically point out wherein the  ignoring the signals transmitted in the set of re-allocated resources comprises at least one of: discarding one or more signals already received in some or all of the set of re-allocated resources; and disregarding signals to be received in resources of the set of re-allocated resources as claimed.
Ji et al. teaches wherein ignoring the signals transmitted in the set of re-allocated resources comprises at least one of: discarding one or more signals already received in some or all of the set of re-allocated resources; and disregarding signals to be received in resources of the set of re-allocated resources (see claim 3, wherein the ignored portion of the first user data corresponds to the second TTI during which the control information is received)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Islam et al. invention with Ji et al. invention because Ji et al. invention utilizes an algorithm for synchronous multiplexing and multiple access for different latency targets utilizing thin control ( see Ji et al. [0008]).
 Regarding Claim 11 Islam et al. in view of Ji et al. discloses everything as applied above (see claim 9). 

Islam et al. fail to specifically point out  decoding the signals received in the remaining allocated resources, the remaining allocated resources being the first allocated resources which are not also comprised in the set of re-allocated resources, wherein the decoding comprises: using a first transmission rate for the signals received up to a certain time on or before the start of the set of re-allocated resources; using a second transmission rate for the signals received after the certain time until the end of the second time period as claimed.
Ji et al. teaches decoding the signals received in the remaining allocated resources, the remaining allocated resources being the first allocated resources which are not also comprised in the set of re-allocated resources, wherein the decoding comprises (see fig. 2, see [0038] a TTI may correspond to an encapsulated set or packet of information capable of being independently decoded, i.e., the shortest decodable transmission of information):
Ji et al. teaches using a first transmission rate for the signals received up to a certain time on or before the start of the set of re-allocated resources (see fig. 6, see [0062] a rate match algorithm is used to maintain transmission rate for signals for 
Ji et al. teaches using a second transmission rate for the signals received after the certain time until the end of the second time period( see fig. 6, see [0062] scheduling entity 202 may transmit data designated for one or more LoLat(  low latency )user(s) 504.  The low latency users is a second low latency rate) In some examples, to accommodate the LoLat transmission, the scheduling entity 202 may puncture the long TTI transmission (e.g., cease the downlink data transmission to the regular user 502) for the duration of one or more short TTIs.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Islam et al. invention with Ji et al. invention because Ji et al. invention utilizes an algorithm for synchronous multiplexing and multiple access for different latency targets utilizing thin control ( see Ji et al. [0008]).
Response to Arguments
6.	Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. 
In the remarks on pg. 10-12 of the amendment, the applicant contends that Islam et al. does not teach or suggest “Control the transceiver to transmit, first data to a first mobile device, by transmitting first control information in a first time period in a first control channel of a transmission frame”
Examiner respectfully disagrees Islam et al. teaches in  [0066] step 910, where the base station schedules a first transmission of first data to a first UE on first 

In the remarks on pg. 10-12 of the amendment, the applicant contends that Islam et al. does not teach or suggest “control the transceiver to transmit, second control information in a second channel of the transmission frame”
Examiner respectfully disagrees Islam et al. teaches in [0066] the method 900 proceeds to step 930, where the base station signals to the first UE that the first transmission scheduled on the first resources is modified.  The signaling may indicate the presence of the second data on the first resources. Also fig. 4, illustrates a second  mini slot 404 on slot 2-3 with a second mini slot control ,  and  [0051] teaches  transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant TB. Therefore claim limitation is not patentable distinct. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        February 20, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462